Exhibit 10.2

 

EXECUTION VERSION

 

LETTER AGREEMENT AMENDMENT

Reference is made to that certain Agreement (the “Original Agreement”), dated
October 29, 2018, by and between Centric Brands Inc. (f/k/a Differential Brands
Group, Inc.) (the “Company”) and the investors thereto (the “Investors”).  
 This amendment (the “Amendment”), dated October 3, 2019, by and among the
Company and the Investors set forth below, amends and modifies the Original
Agreement.  The Original Agreement, as amended and modified by this Amendment,
is referred to as the “Agreement”.  Terms used but not otherwise defined herein
shall have the meaning defined in the Original Agreement.    The Company and the
Stockholder hereby represent and agree as follows:

1.



The Investors collectively represent the Majority Investors as of the date
hereof.

2.



The third and fourth paragraphs of the Original Agreement are amended and
restated as follows:

“The Company agrees that out of the Company’s existing 2016 Stock Incentive
Compensation Plan (the “2016 Plan”) 1,776,500 shares of Common Stock (the
“Special Committee Grants”) will be allocated by a Special Committee (as defined
in the Stockholders Agreement, dated as of October 29, 2018, by and among the
Company, the Investors and the other stockholders party thereto) in accordance
with such Stockholders Agreement.

In the event any shares of the Special Committee Grants eligible to be awarded
under the 2016 Plan (a) are not allocated by the Special Committee on or before
October 29, 2019, or (b) if awarded, are forfeited or cancelled or if an award
from the Special Committee Grants terminates or expires without a distribution
of the underlying shares of the Special Committee Grants to the applicable
participant (including as a result of any net withholding for taxes and exercise
price), the shares with respect to such award shall, to the extent of any such
forfeiture or cancellation, termination or expiration, be removed from the
aggregate amount of the Special Committee Grants and shall instead be delivered
to the Investors (pro rata in accordance with their holdings of Shares as of the
date of the Original Agreement) on October 29, 2020 or, if such forfeiture,
cancellation, termination or expiration occurs after such date, on October 29,
2021; provided that either of such dates for delivery shall be extended
automatically as to any Investor upon notice from such Investor that an
extension is necessary so that no disposition by such Investor for purposes of
Section 16 of the Securities Exchange Act of 1934 shall have occurred within the
six (6) months immediately preceding such date for delivery.”

3.



Except as set forth above, this Amendment does not change or modify the Original
Agreement and all provisions of the Original Agreement apply to this Amendment
as if set forth herein.

 

 







 

 

 

ACCEPTED AND AGREED:

 

 

 

CENTRIC BRANDS INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Andrew Tarshis

 

Name:

Andrew Tarshis

 

Title:

EVP, General Counsel

 

 










 

 

 

GSO Capital Opportunities Fund III LP

 

By: GSO Capital Opportunities Associates III LLC,
its general partner

 

 

By:

/s/ Marisa J. Beeney

 

Name:

Marisa J. Beeney

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

GSO CSF III Holdco LP

 

By: GSO Capital Solutions Associates III LP, its general partner

By: GSO Capital Solutions Associates III (Delaware) LLC, its general partner

 

 

By:

/s/ Marisa J. Beeney

 

Name:

Marisa J. Beeney

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

GSO Aiguille des Grands Montets Fund II LP

 

By: GSO Capital Partners LP, as attorney-in-fact

 

 

By:

/s/ Marisa J. Beeney

 

Name:

Marisa J. Beeney

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

GSO Credit Alpha II Trading (Cayman) LP

 

By: GSO Credit Alpha Associates II LP, its general partner

By: GSO Credit Alpha Associates II (Delaware) LLC, its general partner

 

 

By:

/s/ Marisa J. Beeney

 

Name:

Marisa J. Beeney

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

GSO Harrington Credit Alpha Fund (Cayman) L.P.

By: GSO Harrington Credit Alpha Associates L.L.C., its general partner

 

 

By:

/s/ Marisa J. Beeney

 

Name:

Marisa J. Beeney

 

Title:

Authorized Signatory

 

 










 

 

 

BTO LEGEND HOLDINGS L.P.

 

By: BTO Holdings Manager L.L.C., its General Partner

By: Blackstone Tactical Opportunities Associates L.L.C., its Managing Member

By:  BTOA L.L.C., its Sole Member

 

 

 

By:

/s/ Christopher J. James

 

Name:

Christopher J. James

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

BLACKSTONE FAMILY TACTICAL OPPORTUNITIES

INVESTMENT PARTNERSHIP III (Cayman) – NQ – ESC L.P.

By: BTO GP – NQ L.L.C., its General Partner

 

 

 

By:

/s/ Christopher J. James

 

Name:

Christopher J. James

 

Title:

Authorized Signatory

 

 



